Citation Nr: 0409551	
Decision Date: 04/13/04    Archive Date: 04/21/04

DOCKET NO.  03-22 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a total disability evaluation based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel



INTRODUCTION

The veteran served on active duty from March 1958 to March 1960.

This case comes to the Board of Veterans Appeals (the Board) on 
appeal from an April 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

This appeal is REMANDED to the RO via the VA Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

The veteran's accredited representative has requested additional 
development in this case.  See Statement of Accredited 
Representation in Appealed Case, VA Form 646, dated August 29, 
2003.  After having reviewed the veteran's VA claims folder, and 
for reasons stated immediately below, the Board agrees that 
additional development is necessary.

Reasons for remand

New examination

The representative argued in the August 2003 VA Form 646 that the 
veteran should be afforded a new examination, to include obtaining 
a medical opinion addressing whether his current service-connected 
disabilities render him unemployable.  No specific reasons for 
this request were given, but the Board observes that the most 
recent VA examination of record, conducted in January 2003, is 
deficient in two respects:  (1) as plainly stated on the 
examination reports, the veteran's VA claims file was not reviewed 
in conjunction with examination; and (2) an opinion addressing 
whether the veteran's service-connected disabilities interfered 
with ordinary activities, to include the ability to obtain and 
maintain gainful employment, was not provided, as requested by the 
RO.  The RO's examination request sheet in the claims file clearly 
indicates that the veteran's claims file was to be provided and 
reviewed in connection with the January 2003 exam and that the 
examiner was to include the aforementioned medical opinion.

In view of the foregoing, the Board finds the January 2003 VA 
examination to be inadequate for rating purposes.  See Abernathy 
v. Principi, 3 Vet. App. 461, 464 (1992) [Board decision was 
erroneous where, inter alia, it relied on incomplete examination].  
Because VA has a statutory obligation to accord a veteran-claimant 
the duty to assist, the veteran is entitled to a new examination 
in connection with this TDIU claim.  See Green v. Derwinski, 1 
Vet. App. 121, 124 (1991) [duty to assist includes "the conduct of 
a thorough and contemporaneous medical examination, one which 
takes into account the records of prior medical treatment, so that 
the evaluation of the claimed disability will be a fully informed 
one"].

Social and industrial survey

In addition, because the veteran's four service-connected 
disabilities involving his knees and back are rated a combined 50 
percent disabling, with no single disability rated above 20 
percent, which falls short of the basic schedular criteria for a 
TDIU rating under 38 C.F.R. § 4.16, the Board believes a social 
and industrial survey should be completed in view of his claim 
that he no longer is able to work due to the severity of these 
disabilities.

Submission of additional evidence and contentions directly to the 
Board

The agency of original jurisdiction (AOJ) must also consider 
additional argument and medical evidence submitted directly to the 
Board by the veteran in October 2003.  The veteran waived his 
right to have this evidence considered by the AOJ prior to Board 
review.  However, this remand will enable the AOJ to review this 
new evidence upon readjudication of the claim.


Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  A VA social and industrial survey should be conducted.  The 
individual conducting the survey should express an opinion with 
complete rationale as to the impact of the veteran's service-
connected bilateral knee and low back disabilities on his ability 
to secure or follow a substantially gainful occupation.

2.  VBA also should schedule the veteran for a VA examination to 
determine the nature and extent of impairment caused by his 
service-connected knee and back disabilities.  The veteran's VA 
claims folder must be made available to and reviewed by the 
examining physician.  All pertinent symptomatology and medical 
findings should be reported in detail.

3.  Upon completion of the above, VBA must readjudicate the issue 
on appeal with consideration of all additional evidence and 
argument received since issuance of the May 2003 statement of the 
case.  If any benefits sought on appeal remain denied, the veteran 
and his representative should be furnished a supplemental 
statement of the case and provided appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board, if otherwise 
in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be handled 
in an expeditious manner.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) [to be 
codified at 38 U.S.C. §§ 5109B, 7112].



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



